Citation Nr: 9936142	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-29 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to assignment of a rating in excess of 10 
percent for residuals of a whiplash injury to the cervical 
spine.  

2.   Entitlement to assignment of a rating in excess of 10 
percent for right knee strain.

3.  Entitlement to assignment of a rating in excess of 10 
percent for lumbar strain.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from January 1990 to 
October 1993.

This matter arises from April 1996 and April 1997 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  The April 1996 
decision granted service connection and assigned a 10 percent 
rating for a cervical spine disability.  The April 1997 
decision denied increased ratings for the lumbar spine and 
right knee.  The case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.

The Board notes that in the veteran's September 1997 
substantive appeal (VA Form 9), the veteran's representative 
included an increased rating for an eye condition and 
"entitlement to the provisions of VAOGCPREC 21-97."  The 
claim for an increased rating for an eye condition has not 
been adjudicated and is referred to the RO for appropriate 
action.  The cited opinion of the Office of General Counsel 
refers to the characterization of income received from gaming 
revenues on Tribal Trust Land, and has no bearing on the 
issues substantively appealed.

In addition, the Board notes that the record reflects that 
the veteran's attorney filed a notice of disagreement in 
August 1998 to a July 1998 rating decision which denied 
service connection and denied a request to reopen several 
other claims.  A previous rating action in December 1997 had 
also denied various benefits.  A statement of the case was 
issued in May 1999.  A substantive appeal was filed with 
respect to the aforementioned rating actions.  Therefore, 
those issues are not before the Board for appellate review, 
notwithstanding the certification for appeal.  


FINDINGS OF FACT

1.  The veteran's whiplash injury of the cervical spine is 
productive of slight limitation of motion and pain without 
neurological deficit.

2.  The veteran's right knee strain is resolved without 
limitation of motion or instability.

3.  The veteran's lumbar strain is productive of slight 
limitation of motion without muscle spasm and without 
radicular signs or symptoms. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 10 percent for residuals of a whiplash injury to 
the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(1999).

2.  The schedular criteria for a disability evaluation in 
excess of 10 percent for low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295, 5292 (1999).

3.  The schedular criteria for a disability evaluation in 
excess of 10 percent for right knee strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the claims for increased 
ratings are well grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  After reviewing the 
claims file, the Board further finds that the duty to assist 
the veteran has been met and that the record as it stands 
allows for an equitable determination of the veteran's 
appeal.  38 U.S.C.A. § 5107(a). 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (1998).

I.  Residuals of Whiplash Injury, Cervical Spine

With respect to the cervical spine claim, the Board notes 
that, as this is an appeal from an initial rating, separate 
ratings may be assigned for separate time periods that are 
under evaluation.  That is, appellate review must consider 
the applicability of "staged ratings" based upon the facts 
found during the time period in question.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Thus, the Board must look to 
whether assignment of a rating in excess of 10 percent is 
warranted for whiplash injury to the cervical spine beginning 
with the effective date of the allowance.  Id at 126. 

The veteran was granted service connection for residuals of a 
whiplash injury to his cervical spine effective October 1993.  
The award was based upon the veteran's report of injury 
during service while in jumping school.  He maintains that 
his disability is more severe than reflected by the currently 
assigned rating.  However, a close review of the record shows 
that the preponderance of the evidence is against a rating in 
excess of 10 percent at any time since the October 1993 
effective date.  

The veteran's cervical spine disability was evaluated 
according to the schedular criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5290, which refers to limitation of motion of 
the cervical spine.  According to this particular code, a 10 
percent rating is indicative of slight limitation of motion 
and a 20 percent rating is indicative of moderate limitation 
of motion.  In assessing the evidence of record, the Board 
finds no basis for increasing the veteran's rating.  His 
March 1996 VA examination report reflected a range of motion 
of the cervical spine from 130 degrees of flexion to 120 
degrees of extension with mild to moderate pain at the ends 
of range of motion.  He was able to bend laterally to the 
left and right to 50 degrees and rotation was to 90 degrees 
bilaterally.  There was no tenderness to palpation.  There 
was normal strength in the upper extremities with no evidence 
of neurological defect.  The diagnosis was reported as status 
post whiplash injury to cervical spine.  The examiner noted 
that the veteran had "continued subjective complaints of 
whiplash injury which may take considerable time to heal.  
Structurally he is intact and may continue with all normal 
activities."  

The RO assigned a 10 percent rating for slight limitation of 
motion.  Despite the veteran's assertions that his condition 
has worsened, there is no objective medical evidence of 
record to support his contentions.  Indeed, while he reported 
for a portion of a VA examination scheduled in May 1997, he 
failed to appear for the orthopedic evaluation.  An X-ray 
taken during this May 1997 examination showed no evidence of 
fracture, spondylolisthesis or degenerative change.  

The Board notes that the veteran's representative has 
requested the application of Diagnostic Code 5293 in 
evaluating the veteran's whiplash injury.  However, as there 
is no medical diagnosis of intervertebral disc syndrome, and 
no evidence of analogous symptomatology, Diagnostic Code 5293 
is not for consideration.   

II.  Right Knee

The veteran was granted service connection for a right knee 
strain effective October 1993, based upon injury during 
service.  He was assigned a 10 percent rating for slight 
limitation of motion as indicated in a November 1994 VA 
examination report.  The examiner noted flexion of the right 
knee to 130 degrees with full extension.  There was no 
evidence of swelling, deformity or instability.  The 
diagnosis was reported as bilateral knee strain, secondary to 
parachute jumps.  

During a December 1996 VA examination, the veteran complained 
of pain in his right knee for some time, especially after 
excessive running, a long day of walking, stair climbing, 
squatting, or kneeling.  The examiner reported that there 
were no findings of the right knee with the exception of some 
extensor mechanism malalignment which was not related to 
injury during service.  The physical examination showed full 
range of motion of the right knee without laxity to 
varus/valgus stress.  The anterior and posterior drawer was 
negative, as was the Lachman's and the McMurray's sign.  

The veteran's right knee has been assigned a 10 percent 
rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
which refers to instability of the knee.  Also for 
consideration are Diagnostic Codes 5260, 5261, which refer to 
limitation of motion of the leg.  However, as there is no 
medical evidence of limitation of motion, these codes are not 
applicable.  With regard to Diagnostic Code 5257, there is 
likewise no medical evidence of instability or other 
impairment of the knee such that a rating in excess of 10 
percent would be warranted.  
 
III.  Lumbar Spine

The veteran was also granted service connection for lumbar 
spine strain effective October 1993, based upon reported pain 
during service.  The December 1996 VA examination report 
noted the veteran's complaints of pain associated with 
repetitive motion, but no specific injury.  Physical 
evaluation revealed no evidence of pain radiating to the 
buttocks or lower legs, despite the veteran's assertions that 
the pain kept him awake at night.  Forward flexion was to 90 
degrees extension to 50 degrees. Lateral rotation was to 40 
degrees either side, and rotation was to 35 degrees either 
side.  Muscle strength was 5/5 in the lower extremities and 
sensation to light touch was intact.  The examiner reported a 
diagnosis of lumbosacral strain secondary to strain during 
jump school.  There were no radicular signs or symptoms on 
the examination and the condition was reported to be stable.  
A subsequent May 1997 X-ray of the lumbosacral spine was 
normal.  

Evaluation of the veteran's lumbar strain was according to 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295, which refer to limitation of motion and lumbosacral 
strain.  Under Diagnostic Code 5292, a 10 percent rating is 
warranted for slight limitation of motion of the lumbar 
spine, and a 20 percent rating is warranted for moderate 
limitation of motion.  Under Diagnostic Code 5295, a 10 
percent rating is warranted for characteristic pain on 
motion, and a 20 percent rating is warranted for muscle spasm 
in extreme forward bending loss of lateral spine motion, 
unilateral, in standing position.

While the veteran reported that he had significant pain in 
his low back, the medical evidence of record shows no more 
than slight limitation of motion, if any, as a result of the 
strain.  There is no evidence whatsoever of muscle spasm, and 
no loss of lateral spine motion.  Accordingly, as there is a 
preponderance of evidence against an increased rating for 
lumbar strain, the claim must be denied.  

Summary

After a thorough review of the record, the Board concludes 
that the preponderance of the evidence is against a rating in 
excess of 10 percent for residuals of whiplash injury to the 
cervical spine, for right knee strain, and for lumbar strain.  
In reaching this determination, the Board notes that in each 
instance, the veteran was scheduled to appear for a VA 
orthopedic examination in May 1997.  The veteran failed to 
appear for this exam.  He apparently reported for the general 
medical evaluation and was available for X-rays, but failed 
to appear for the specialized orthopedic examination.  In 
this regard, the Board observes that pertinent VA benefits 
law provides that when continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination, and the claimant, without good cause, fails to 
report for an examination scheduled in conjunction with a 
claim for an increased rating, the claim shall be denied.  
38 C.F.R. § 3.655(a),(b) (1999).  Although the Board does not 
deny the veteran's claim on this basis, the lack of current 
medical evidence forces the Board to rely on the VA 
examinations of March, November, and December 1996 to 
determine the appropriate ratings.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for 
residuals of a whiplash injury to the cervical spine, for 
lumbar strain, and for a right knee strain.  It follows that 
as there is no evidence of record in relative equipoise with 
respect to each claim, the doctrine of reasonable doubt is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).   

The Board notes that in March and June 1997, during the 
pendency of this appeal, the veteran's representative 
requested an additional VA examination due to the alleged 
inadequacy of the VA examinations performed in March and 
December 1996.  He also requested an advisory medical opinion 
due to the alleged complexity and the inadequacy of the VA 
compensation examination and because the VA examination "did 
not provide a nexus or etiology for the claimed conditions."  
The representative further attempted to appeal the RO's 
denial of his request for additional examination and medical 
opinion, and he requested an adequate reasons and bases for 
the denial of the veteran's claims.  

As noted above, the veteran was scheduled for additional 
examination and failed to appear.  Moreover, in relevant 
part, the law governing veterans' benefits and the Board of 
Veterans' Appeals, provides that:

(a) When, in the judgment of the 
Board, expert medical opinion, in 
addition to that available within 
the Department, is warranted by the 
medical complexity or controversy 
involved in an appeal case, the 
Board may secure an advisory medical 
opinion from one or more independent 
medical experts who are not 
employees of the Department.  38 
U.S.C.A. § 7109(a) (West 1991) 
(emphasis added).

Thus, the determination of the need for an advisory medical 
opinion is within the Board's discretion; this has been 
upheld by the Court, as has the discretionary determination 
of the need for a thorough and contemporaneous examination.  
"If the medical evidence of record is insufficient, or, in 
the opinion of the BVA, of doubtful weight or credibility, 
the BVA is always free to supplement the record by seeking an 
advisory medical opinion, ordering a medical examination or 
citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions."  Colvin v. Brown, 
1 Vet App 171 (1991).

In the present case, with regard to the increased rating, 
where entitlement to compensation has already been 
established and assignment of a higher rating is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  There is no 
indication in the record that additional medical evaluation 
is necessary.  The Board finds that the veteran was 
adequately examined in March and December 1996.  Therefore, 
the Board finds that the examination is sufficient for rating 
purposes.  Furthermore, neither the veteran nor his 
representative has alleged in what manner the evidence is of 
such medical complexity or controversy so as to warrant an 
advisory medical opinion, and in the judgment of the 
undersigned, the issues are neither complex nor controversial 
so as to warrant any additional development.

The issue of "entitlement to adequate reasons and bases" is 
an ancillary issue to the veteran's underlying claim of 
entitlement to service connection; it is not a separately 
appealable issue.  The adequacy of the reasons and bases of 
the decision denying a benefit may be contested only as part 
of an appeal on the merits of the decision rendered on the 
primary issue.


ORDER

Entitlement to assignment of a ratings in excess of 10 
percent for residuals of a whiplash injury to the cervical 
spine, for right knee strain, and for lumbar strain, is 
denied.  



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

